         Case 1:16-cv-00793-CFL Document 76 Filed 02/08/21 Page 1 of 1




             In the United States Court of Federal Claims
                                             No. 16-793C

                                    (Filed: February 8, 2021)

                                                )
 JOHN SHEA,                                     )
                                                )
                       Plaintiff,               )
                                                )
        v.                                      )
                                                )
 UNITED STATES,                                 )
                                                )
                       Defendant.               )
                                                )

                                    SCHEDULING ORDER

       The court acknowledges the joint status report filed February 5, 2021. See ECF No. 75.
The parties have requested an enlargement of two weeks to continue settlement discussions.
Pursuant to the parties’ proposal outlined in the status report, the court adopts the following
schedule for further proceedings:

                     Event                                                Date

 Joint status report on whether the parties have                 February 19, 2021
 reached an agreement on the remaining issues

 Plaintiff’s motion for attorneys’ fees and                       March 19, 2021
 expenses, if no agreement is reached

 Defendant’s response to plaintiff’s motion for                       April 16, 2021
 attorneys’ fees and expenses

 Plaintiff’s reply to defendant’s response                            April 30, 2021


       It is so ORDERED.

                                               s/ Charles F. Lettow
                                               Charles F. Lettow
                                               Senior Judge
